Turley, J.
delivered the opinion of the court.
This is an action of debt brought by the defendant in error against Wm. Trousdale and Anselum D. Bugg: so it is in the writ, and so in the declaration. The pleas are in short; “payment and set-off;” “replication and issue;” these pleadings must be refered to the parties as specified in the writ and declaration. But the judgment is against Wm. Trousdale and Henry H. Bugg, and Wm. Trousdale and Henry H. Bugg appeal.
Henry H. Bugg is no party to the suit, except as appellant, and there is nothing in the record from which an appearance on his part before trial can be adjudged; he had the right to appeal from a void judgment, which this is as to him; being void as to him, it is void as to Trousdale, for a. judgment is entire,' and cannot be good in part and bad in part.
The case must, therefore, be reversed, and remanded for proceedings against the proper parties.
Note, — See 3 Humphreys, page 419.